Case 3:21-cv-00133-W-MSB Document 1 Filed 01/22/21 PageID.1 Page 1 of 3



     David C. Parisi (SBN 162248)
 1 dcparisi@parisihavens.com
     PARISI & HAVENS LLP
 2 100 Pine Street, Suite 1250
     San Francisco, California 94111
 3 Telephone: (818) 990-1299
     Facsimile: (818) 501-7852
 4
     Yitzchak H. Lieberman (SBN 277678)
 5 ylieberman@parasmoliebermanlaw.com
     PARASMO LIEBERMAN LAW
 6 7400 Hollywood Blvd, #505
     Los Angeles, California 90046
 7 Telephone: (917) 657-6857
     Facsimile: (877) 501-3346
 8
     Ethan Preston (SBN 263295)
 9 ep@eplaw.us
     PRESTON LAW OFFICES
10 4054 McKinney Avenue, Suite 310
     Dallas, Texas 75204
11 Telephone: (972) 564-8340
     Facsimile: (866) 509-1197
12
     Attorneys for Plaintiffs Samuel Katz and
13 Lynne Rhodes, on their own behalf, and
     behalf of all others similarly situated
14
                    IN THE UNITED STATES DISTRICT COURT
15                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16 SAMUEL KATZ and LYNNE                        No.    '21CV133 W      MSB
   RHODES, individually, and on their
17 own behalf and on behalf of all              PLAINTIFFS’ MOTION TO
   others similarly situated,                   ENFORCE SUBPOENA AGAINST
18                                              SHELL ENERGY NORTH
                             Movants,           AMERICA (US), LP
19
                    v.                          Originating Case: Katz v. Liberty
20                                              Power Corp., LLC, Liberty Power
     SHELL ENERGY NORTH                         Holdings, LLC, No. 1:18-cv-10506,
21 AMERICA (US), LP, a California               pending in the United States District
     corporation,                               Court for the District of
22                                              Massachusetts
                             Respondent.
23
24
                 NOTICE OF MOTION TO ENFORCE SUBPOENA
25
            PLEASE TAKE NOTICE THAT on a date and time to be determined by the
26
     United States District Court for the Southern District of California, Plaintiffs
27
     Samuel Katz and Lynne Rhodes (“Plaintiffs”) hereby move this Court to compel
28
     Motion to Compel SENA
Case 3:21-cv-00133-W-MSB Document 1 Filed 01/22/21 PageID.2 Page 2 of 3




 1 Shell Energy North America (US), LP (“SENA”) to comply with Plaintiffs’
 2 subpoena and other relief under Federal Rule of Civil Procedure 45.
 3          This is an ancillary proceeding to a case before a different court. In the
 4 underlying case, Plaintiffs obtained an order compelling production of documents
 5 from Defendants Liberty Power Corp., LLC and/or Liberty Power Holdings, LLC
 6 (“Defendants”). Katz v. Liberty Power Corp., LLC, No. 18-10506, 2020 WL
 7 3492469, *4-7 (D. Mass. June 26, 2020). Plaintiffs have since moved the
 8 originating court to enforce its order, to account for documents missing from
 9 Defendants’ production. (Preston Decl. ¶3.) Plaintiffs then served a subpoena on
10 SENA because it has relevant documents, Defendants’ ultimate production remains
11 uncertain, and Plaintiffs have case management deadlines. SENA objected to the
12 subpoena. Plaintiffs have met and conferred with SENA extensively but have been
13 unable to make progress towards completion.
14                               MOTION TO COMPEL
15          This Motion is based on this Notice of Motion and Motion, the
16 Memorandum of Points and Authorities in Support of the Motion, the authorities
17 cited therein and the supporting declarations, oral argument of counsel, and any
18 other matter that may be submitted at the hearing.
19
     Dated: January 22, 2021          By: s/Ethan Preston
20                                          David C. Parisi (SBN 162248)
                                            dcparisi@parisihavens.com
21                                          PARISI & HAVENS LLP
                                            100 Pine Street, Suite 1250
22                                          San Francisco, California 94111
                                            Telephone: (818) 990-1299
23                                          Facsimile: (818) 501-7852
24                                           Yitzchak H. Lieberman (SBN 277678)
                                             ylieberman@parasmoliebermanlaw.com
25                                           PARASMO LIEBERMAN LAW
                                             7400 Hollywood Blvd, #505
26                                           Los Angeles, California 90046
                                             Telephone: (917) 657-6857
27                                           Facsimile: (877) 501-3346
28                                           Ethan Preston (SBN 263295)
     Motion to Compel SENA                      2
Case 3:21-cv-00133-W-MSB Document 1 Filed 01/22/21 PageID.3 Page 3 of 3



                                      ep@eplaw.us
 1                                    PRESTON LAW OFFICES
                                      4054 McKinney Avenue, Suite 310
 2                                    Dallas, Texas 75204
                                      Telephone: (972) 564-8340
 3                                    Facsimile: (866) 509-1197
 4                                    Attorneys for Plaintiffs Samuel Katz and
                                      Lynne Rhodes, on their own behalf, and
 5                                    behalf of all others similarly situated
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Compel SENA              3
